Citation Nr: 0535205	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  94-48 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In January 1997, the Board denied the veteran's claim of 
entitlement to service connection for acquired psychiatric 
disability, to include PTSD.  His Motion for Reconsideration 
of the Board decision was denied in July 1997.  He thereafter 
appealed the January 1997 Board decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals before March 1, 1999, 
hereinafter Court).  In an April 1999 Order, the Court 
granted a joint motion to remand the case filed by the 
parties, and vacated and remanded the January 1997 Board 
decision.  

In December 1999, the Board remanded the case for further 
development.  In March 2002, the Board again denied the 
claim.  The veteran appealed the March 2002 Board decision to 
the Court, and in a June 2003 Order, the Court again vacated 
and remanded the case to the Board.  The Board in turn 
remanded the case to the RO in November 2003 and May 2005.

In response to the appellant's notice of disagreement with a 
January 2005 rating decision, the RO issued a July 2005 
statement of the case as to the following issues:  
Entitlement to a rating in excess of 20 percent for diabetes 
mellitus; entitlement to service connection on a secondary 
basis for peripheral neuropathy of the left upper extremity 
and for hypertension; and entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities.  To the Board's knowledge, no further 
communication from the veteran or his representative with 
respect to the issues addressed in the above statement of the 
case has been received.  

The Board also notes that in February 2004, the veteran, 
through the Disabled American Veterans (DAV), submitted a 
notice of disagreement as to an RO decision establishing the 
effective date of the award of additional compensation 
benefits for dependents B. and J..  He argued that the 
effective date should be September 1, 1996.  In May 2005 the 
Board remanded the earlier effective date issue for the RO to 
issue the veteran a statement of the case in light of his 
notice of disagreement.  In internal correspondence, the RO 
thereafter determined that the effective date for the award 
of additional compensation benefits for B. and J. had already 
been established as September 1, 1996.  In a July 2005 
supplemental statement of the case (SSOC) on the psychiatric 
disability issue, the RO advised the veteran that a February 
11, 2004, award established an effective date of September 1, 
1996, for the additional compensation benefits for B. and J.  
The RO explained that no further action would be taken, 
unless he continued to disagree with the assigned effective 
date.  The veteran has not responded.

In light of the above, the Board finds that the veteran is no 
longer pursuing the matter of the proper effective date for 
the award of additional compensation benefits for dependents 
B. and J.  The Board advises the RO, however, that the July 
2005 SSOC discussed above was issued only to the veteran and 
his attorney.  His private attorney, however, is not his 
representative as to the effective date issue, and the record 
shows that the DAV has not been mailed a copy of the July 
2005 SSOC, has not been otherwise informed of the RO's 
determination that the veteran's disagreement with the 
effective date issue has been resolved, and has not otherwise 
had the opportunity to review the claims folders since the 
July 2005 SSOC.  The Board therefore advises the RO that it 
should inform the DAV of the July 2005 determination that the 
veteran's disagreement with the effective date assigned the 
award of additional compensation benefits for B. and J. has 
been resolved.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.

2.  There is no credible supporting evidence corroborating 
any claimed in-service stressor which has been linked to a 
diagnosis of PTSD.

3.  There is no diagnosis of PTSD based upon a verified 
stressor.

4.  A psychiatric disability did not originate in service or 
within one year of the veteran's discharge therefrom, and 
such a disorder is not otherwise related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service, nor may the incurrence 
of any psychiatric disorder be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in May 2005 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  In this regard 
the record shows that the veteran has suggested that his 
service medical records are incomplete, as they do not show a 
shrapnel wound he purportedly received.  The mere contention 
that the records should show an injury is not a sufficient 
basis to conclude that the records are incomplete, in the 
absence of other indications of missing records.  The Board 
has reviewed the service medical records, and finds no 
indication that they are incomplete.  In March 1995, the 
National Personnel Records Center informed VA that no 
additional medical records for the veteran were available.  
The Board concludes that there is no basis to remand this 
case to search for additional service medical records. 

The veteran also reports receiving treatment from the Lincoln 
Trail Hospital from 1990 to 1996.  The record reflects that 
the RO requested that Lincoln Trail provide all records for 
the veteran, but that the practice only provided records for 
January 1991 to May 1994.  The veteran was advised of this 
response in a February 2005 supplemental statement of the 
case.  The Board has no reason to believe that additional 
records are available from the Lincoln Trail Hospital, and in 
any event the record shows that reasonable attempts were made 
by the RO to obtain records from that health care provider.  

The Board also notes that while unit histories covering the 
veteran's period of service in Vietnam have been obtained 
from the appropriate agency, his representative has requested 
that VA obtain unit histories covering the period after the 
appellant left Vietnam.  Inasmuch as the veteran has not 
reported experiencing any stressor experience for the period 
following his departure from Vietnam, the Board finds that 
the unit histories for that latter period are not relevant.

Under the circumstances, the Board finds that VA's duty to 
assist the veteran in obtaining outstanding records in 
connection with his claim has been fulfilled.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the July 1994 rating decision from which the current 
appeal originates.  He was, however, requested by the RO in a 
July 1993 correspondence to provide details of his claimed 
stressor events and unit assignments in connection with his 
claim.  The July 1994 rating decision and October 1994 
statement of the case explained the elements of his claim, 
and further explained why he did not meet the criteria to 
establish service connection for the disability at issue.
 
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the July 1994 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notice.  
Given the specificity of the VCAA notice, as well as the time 
afforded the appellant following the notice to respond, the 
Board finds that any error in the timing of the notice is 
harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Factual background

The veteran served in the U.S. Army from July 1969 to March 
1973, including in Vietnam from January to November 1970.  
According to his DD Form 214s, he received the following 
awards and decorations: the National Defense Service Medal, 
three "Vietnam Campaign Credits," the Vietnam Campaign 
Medal, the Vietnam Service Medal, the Army Commendation 
Medal, and a Letter of Appreciation.  His service personnel 
records show that his military occupational specialty (MOS) 
was engineer equipment repairman (with a civilian equivalent 
of diesel mechanic).  While in Vietnam his primary duties 
were as a motor scraper, loader and tractor operator.  His 
assigned unit in Vietnam was Company B, 589th Engineer 
Battalion (construction).  His campaigns included "Sanctuary 
Counteroffensive," and "VN Counteroffensive Phase VII."

Service medical records are silent for any complaints, 
treatment or diagnosis of a psychiatric disorder, including 
PTSD.  The service medical records are also silent for any 
complaints, treatment of diagnosis of a shrapnel wound to the 
left leg.

Morning Reports on file for Troop C of the 2nd Squadron, 1st 
Calvary, contain several entries for January 1970 showing the 
transfer of soldiers to medical facilities; the reasons for 
the transfers are not described.
 
The post-service medical evidence on file includes private 
and VA medical records which collectively cover the period 
from July 1975 to July 2005.  The records are silent for any 
psychiatric complaints or findings until August 1980, when 
the private medical records show that the veteran was treated 
for an anxiety reaction in connection with a pending divorce.  
He was hospitalized at a private facility in January 1991 for 
major depression (single episode), and was also diagnosed 
with passive-aggressive personality with obsessive-compulsive 
features.  The hospital report notes that he was seen the 
previous month for increasing problems at work.  He was again 
hospitalized at a private facility in December 1991, and was 
diagnosed with mixed bipolar affective disorder; PTSD, 
"Vietnam, work"; and with passive-aggressive personality.  

A VA treatment record for October 1992 indicates that he 
wanted to see a psychiatrist; the diagnostic impression was 
PTSD.  VA outpatient treatment records for October 1992 
through May 1993 note that he provided a history of 
involvement in "combat" in Vietnam.  He reported 
experiencing incoming fire, and he claimed that he killed 
people and witnessed members of his unit die.  His reported 
symptoms included flashbacks, nightmares, depression, 
jumpiness, anger, insomnia, survival guilt, intrusive 
thoughts, anxiety attacks, and homicidal/suicidal tendencies.

A July 1993 hospital summary indicates that the veteran was 
hospitalized at VA medical centers, and treated for PTSD and 
chronic depression in June and July 1993.  During 
hospitalization, he reported that he served in Vietnam as a 
bulldozer driver in an engineering role, and was "involved 
in combat" approximately 70 percent of the time.  He 
recalled two particularly troubling traumatic events, 
including shooting two civilians and throwing a grenade at 
the enemy.  He reported experiencing symptoms including 
flashbacks, nightmares, a violent temper, poor emotional 
control, a history of homicidal ideation, alienation and 
sleep disturbance.  He was admitted to the six week PTSD 
program for evaluation and treatment.  A November 1994 
progress note signed by a VA social worker notes the 
veteran's PTSD diagnosis and opines that the appellant was 
profoundly impaired both socially and industrially as a 
result of his PTSD secondary to his tour of duty in Vietnam.

Subsequent VA outpatient treatment notes document treatment 
for PTSD.  While the notes detail current symptoms and 
treatment for the disorder, they do not detail any traumatic 
Vietnam experiences.  Among the records is a May 1997 VA 
outpatient treatment report noting the appellant's admission 
that he was not a combat soldier, as well as his claim that 
he was nonetheless in "combat." 

In a March 1993 statement, T. Cassidy, M.D., indicated that 
the veteran was regularly seen for treatment of major 
depression with psychotic features.  He noted that the 
veteran was determined to represent a danger to himself and 
others in December 1992, and had continued to verbalize 
suicidal/homicidal intent along with severe agitation.  In an 
August 1993 statement, Dr. Cassidy notes that the veteran 
exhibited symptomatology consistent with PTSD, and with major 
depression with psychotic features.

In an August 1993 statement, the veteran explained that his 
unit was fired on constantly from January through November 
1970, and that he felt his life was always at risk.  He 
described the following traumatic events:  1)  In late 
January 1970, at Soung Maw with C Troop of the "2-1 CAV", 
an incoming mortar attack hit his compound and wounded 
several members of C Troop; 2)  In February 1970, his convoy 
struck a land mine, which destroyed three vehicles, killed 
two men, and wounded one person.  He denied knowing the men 
involved; 3)  In February 1970 he was involved in a mortar 
attack, and he reportedly responded in kind by firing a 
machine gun and killing two civilians he had mistaken for the 
enemy.  He indicated that he sustained a shrapnel wound to 
his left leg at that time, but never received a Purple Heart; 
4)  In August 1970, he reportedly was ambushed by the enemy 
while temporarily away from duty, and fought his way back to 
his unit, earning the Army Commendation Medal.  He indicated 
that he wounded several people at that time; 5)  In November 
1970, he reportedly volunteered to remove land mines and 
booby traps.

At a September 1993 VA psychological examination, the veteran 
reported experiencing PTSD symptoms since returning from 
Vietnam.  He reported that he built landing zones and 
artillery bases in Vietnam, and was involved in "some 
combat."  He also claimed that he received the "Army Combat 
Medal" and a "Medal of Appreciation" for his Vietnam 
service.  (The Board notes that neither "medal" is a 
decoration nor an official citation issued by the Department 
of Defense.)  He described hallucinations with Vietnam 
content, homicidal/suicidal ideation, insomnia, nightmares 
with Vietnam content, depression, and feelings of 
hopelessness and guilt.  Psychological testing was consistent 
with exaggeration, and inconsistent with the veteran's 
reported activities in Vietnam.  The examiner diagnosed mild 
PTSD, moderate recurrent major depression, and a personality 
disorder, not otherwise specified, with passive/aggressive 
and avoidance features.

During a September 1993 VA psychiatric examination, the 
veteran reported that he was "in the field" the entire time 
in Vietnam.  He reported experiencing mortar attacks, sniper 
fire, and a minor shrapnel injury to his leg.  According to 
the veteran, he was troubled by some incidents relating to 
the death of innocent people.  He reported that his current 
symptoms included social avoidance, a history of violence and 
impulse control problems, poor sleep, nightmares, memories of 
killing, and homicidal ideation.  The examiner diagnosed 
alcohol abuse; marital problems; PTSD (provisional); and a 
personality disorder, not otherwise specified, with 
antisocial, dependent and avoidant traits.  The examiner 
explained that the veteran's principal problem was his 
personality disorder, and opined that the appellant's 
longstanding patterns of maladaptive thinking and behavior 
had developed in childhood and adolescence, and clearly 
predated his military service.  He explained that while the 
appellant displayed some symptomatology consistent with a 
diagnosis of PTSD, further testing was required, as the 
veteran's personality pathology and alcohol abuse could mimic 
certain symptoms of PTSD.

On file is an April 1994 letter from the United States Armed 
Services Center for Unit Records Research (CURR) (formerly 
the U.S. Army and Joint Services Environmental Support 
Group).  The CURR indicates that no enemy attacks against 
elements of the veteran's unit were documented in a 
recommendation for Meritorious Unit Commendation, submitted 
by the 35th Engineer Group (the higher headquarters of the 
589th Engineer Battalion) for the period from September 1, 
1970 through March 30, 1971.  The recommendation does not 
detail, describe, or corroborate any combat service by the 
589th Engineer Battalion, or detail, describe, or corroborate 
any noncombat stressor claimed by the appellant.  The 
recommendation does show that the battalion was involved in 
support activities such as road and airfield maintenance, 
water table support, and asphalt production.

The CURR noted that Phan Rang and Song Mao, two areas in 
which the veteran's unit had operated at certain points in 
time, were attacked during the veteran's tour in Vietnam; 
CURR noted that no attacks were documented at the veteran's 
actual base camp in Vinh Hoa.  The CURR indicated that in 
order to verify specific combat incidents and casualties, the 
veteran had to provide more detailed information, including 
the date, type, and location of the attack; numbers and full 
names of casualties; and units involved.  The CURR noted that 
U.S. Army casualty data did not list the veteran as injured 
or wounded during his Vietnam tour.  In addition, the CURR 
was unable to document that the veteran volunteered to remove 
land mines and booby traps.  The CURR was able to verify that 
the veteran was an equipment operator assigned to an engineer 
unit during his Vietnam tour.  Included with CURR's statement 
was a recommendation, dated March 27, 1971, that the 589th 
Engineer Battalion (Construction), with attached units be 
awarded an oak leaf cluster to a previously awarded 
Meritorious Unit Commendation, on the basis of exceptionally 
meritorious conduct.

In an August 1994 private psychosocial evaluation by J. 
Thompson, Ph.D., the veteran complained that VA had listed 
his MOS in Vietnam as a mechanic, and not as a bulldozer 
operator.  In addition, he noted that VA had no evidence of a 
Purple Heart, despite his sustaining a shrapnel injury to his 
left leg.  He indicated that while in Vietnam he was under 
"constant" sniper fire, and witnessed many casualties as 
the result of combat.  The veteran was diagnosed with PTSD.

A November 1994 private psychiatric evaluation by N. Shah, 
M.D., noted that the veteran reported seeing a lot of 
"combat" while in Vietnam, and that many of his friends 
there were killed.  He reported serving two tours in Vietnam 
totalling 16 months.  The veteran indicated that since 
service, he had experienced psychiatric symptoms with content 
reflecting his experiences in Vietnam.  The veteran was 
diagnosed with PTSD and recurrent major depressive disorder.

At a November 1994 hearing before the RO, the veteran 
testified that he served in Vietnam as a heavy equipment 
operator with B Company, 589th Engineers, and that he 
primarily operated a bulldozer.  He described his duties as 
clearing areas in the jungle for artillery bases, and 
indicated that his daily work as a bulldozer operator made 
him feel defenseless, as he worked in open areas and was 
unprotected.  He indicated that when he arrived in January 
1970, he was stationed at Phan Rang, but quickly was assigned 
temporary duty with a cavalry division operating around Song 
Mao.  He testified that in February or March 1970, he was 
starting to clear a hill with his bulldozer when the enemy 
fired on his unit.  He received a shrapnel injury to his left 
leg, which was treated in the field, and testified that the 
medic had asked him whether he wanted a Purple Heart for the 
injury.  The veteran stated that he turned the offer down.  
He testified that on another occasion in February 1970, and 
while on convoy, he witnessed a vehicle strike a land mine.  
He explained that while the individuals in the vehicle were 
thrown, he did not know whether they were killed.

The veteran also testified that he occasionally cleared land 
mines and booby traps, which he found a frightening 
experience.  He also testified as to being fired upon while 
driving his bulldozer, although he denied that he or anyone 
else was hit.  He described another occasion in which he 
encountered enemy soldiers after returning from hunting deer.  
He opened fire on the soldiers while running, and reported 
the incident when he returned to his unit.  The veteran 
testified that he received the Army Commendation Medal for 
volunteering for a number of temporary duty assignments.

In January 1995, VA provided CURR with the veteran's account 
of his traumatic experiences in service.  In August 1995, the 
CURR responded by indicating that after extensive research, 
they were unable to verify the convoy incident.  They were 
also unable to find any casualty reports for the veteran's 
unit.  The CURR provided a copy of the Operational Report-
Lessons Learned for the 589th Engineering Battalion.  The 
report does not corroborate the veteran's participation in 
combat or corroborate any claimed stressor in 1970.  A copy 
of the Operational Report-Lessons Learned for the 18th 
Engineer Brigade (the parent brigade of the veteran's unit) 
does indicate that about 45 to 47 percent of the brigade's 
construction effort was devoted to combat support and 
operational support.  Additionally, the Operational Report- 
Lessons Learned for the 18th Engineer Brigade does show that 
some brigade members were involved in actual combat, in that 
the report noted enemy incidents of sniper attacks, mining, 
and stand-off rocket and mortar attacks.  

The report did not mention any involvement of the appellant 
or his battalion, but did note that the 589th Engineer 
Battalion was involved in clearing acreage, highway 
construction, fire support base construction, airfield 
repair, bridge repair, and bunker construction.  The report 
indicates that the veteran's parent Group (35th Engineer 
Group) was one of three Engineer Groups under the 18th 
Engineer Brigade, and that the 35th Engineer Group alone 
consisted of seven engineer companies, four engineer 
battalions (including the veteran's), four engineer 
detachments, and two engineer platoons.  The veteran's 
particular company was based in Vinh Hoa.  The CURR again 
advised the veteran to provide more specific information to 
allow further research regarding any casualties.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Entitlement to service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, 38 C.F.R. § 3.304(f) was 
amended, effective March 7, 1997.  Under this regulation 
service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32,807-32,808 
(1999).

On March 7, 2002, 38 C.F.R. § 3.304(f) was again amended with 
respect to the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault.  See 67 Fed. Reg. 10,330 
(2002).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).

Participation in combat, a determination made on a case by 
case basis, requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 
(2000). 

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory", i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service." Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).

With respect to service connection for psychiatric disability 
other than PTSD, the record reflects that the veteran has 
been diagnosed with disorders including anxiety and major 
depression.  Service medical records, however, are silent for 
any reference to psychiatric complaints, and there is no 
postservice evidence of any psychiatric disorder until 1980, 
more than 7 years after service, when the veteran was treated 
for anxiety associated with a pending divorce.  Moreover, 
there is no medical evidence on file linking any current 
psychiatric disorder (other than PTSD) to service.  To the 
extent the veteran himself contends that any such psychiatric 
disorder is etiologically related to service, as a layperson, 
his opinions concerning medical diagnosis and causation do 
not constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
 
The Board notes that the veteran has also been diagnosed with 
a personality disorder.  Personality disorders as such are 
not considered diseases or injuries for VA compensation 
purposes.  38 C.F.R. § 3.303(c) (2004).  Beno v. Principi, 3 
Vet. App. 439, 441 (1992).

In short, the preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
disorder other than PTSD.

As to PTSD, the record reflects that the veteran has been 
diagnosed with that disorder by several physicians.  The 
Board consequently finds that the first element in 
establishing entitlement to service connection for PTSD, 
namely a diagnosis of that disorder, is met.

Turning to whether there is credible supporting evidence that 
a claimed in-service stressor occurred, the Board first finds 
that the veteran did not engage in combat in service.  The 
evidence on file does not show that he received any awards or 
decorations associated with personal combat exposure, and his 
service personnel records show that he served as a motor 
scraper, loader and tractor operator in Vietnam.  While his 
unit received the Meritorious Unit Citation, with an oak leaf 
cluster, there is no indication that the basis for either 
award was combat, rather than meritorious conduct in 
performing their assigned duties.  According to his unit 
histories, his unit performed noncombat tasks such as 
clearing acreage, highway construction, fire support base 
construction, airfield repair, bridge repair, and bunker 
construction during his time in Vietnam.  Although the 
appellant contends that he was shot at, mortared (and killed 
two civilians in response), attacked by rockets, and fought 
through an ambush, the CURR was unable to verify any of the 
claimed events.  In addition, while he contends that several 
of the incidents occurred while he was temporarily assigned 
to C Troop, 2nd Squadron, 1st Cavalry, his service personnel 
records do not show that he was assigned any duty with that 
organization, and he has not otherwise provided any 
documentation suggesting he was temporarily assigned to the 
claimed unit.  Consequently, any combat involvement by the 
1st Cavalry in 1970 is irrelevant to the veteran's claim. 

The CURR did confirm that two areas in which the veteran's 
unit operated at some point during the year, namely Phan Rang 
and Song Mao, were the subject of attacks.  The CURR did not, 
however, verify that the veteran's unit was actually in those 
areas when the attacks occurred.  The CURR instead pointedly 
requested more specific information from the veteran as to 
the dates of the claimed stressor incidents because, 
presumably, the dates he had already provided did not 
correspond to the dates the referenced areas experienced 
attacks.  Nor has the veteran actually alleged that any 
stressor event occurred at either of the above locations.  
Rather, his representative argues that the mere fact that the 
veteran visited the areas which were attacked at some point 
during 1970 suffices to imply the veteran's presence during 
the attacks.  The Court has held that corroboration of every 
detail of a claimed stressor, including the veteran's 
personal participation, is not required, but rather a veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  

In this case, however, the record shows that the veteran's 
unit was based in Vinh Hoa, and the unit's own histories do 
not reference any combat or enemy attacks during his period 
of service at Phan Rang or Song Mao.  Nor, as indicated 
above, did CURR suggest that the veteran or his company was 
present during the attacks, based on any information provided 
by the veteran as to the dates of his experiences.  While 
corroboration of every detail of a claimed stressor is not 
required, the mere fact that the veteran was temporarily in 
an area which at some point during an eleven-month period was 
attacked is not remotely sufficient to imply his presence at 
the time of the actual attack.

The representative also argues that the mention in the 
operational reports that up to 47 percent of the 18th 
Engineer Brigade's construction efforts were devoted to 
combat and operational support, and that some brigade members 
were involved in actual combat, is sufficient to imply 
participation of the veteran's unit in combat.  The Board 
points out, however, that the veteran's parent group was only 
one of three such groups in the 18th Engineer Brigade, and 
his battalion was only one of four battalions in that one 
group.  That less than half of the battalions assigned to the 
veteran's parent brigade were involved in construction 
efforts devoted to combat and operation support, and that 
members of some of the multiple battalions, companies, 
detachments and platoons in the brigade were exposed to a 
small number of sporadic enemy attacks does not reasonably 
suggest that the veteran's company, or even battalion, was 
one such unit.  At most it suggests a statistical possibility 
that members of the veteran's company or battalion were 
exposed to enemy attacks.  

The Court has never held that the mere statistical 
possibility of exposure to enemy attacks, regardless of how 
unlikely such attacks were, is sufficient to imply personal 
involvement, such as in Suozzi or Pentecost.  Indeed, the 
operational reports themselves indicate that the veteran's 
unit was engaged in activities expected of a construction 
battalion, without any suggestion of exposure to enemy 
attacks against that battalion.  CURR, moreover, confirmed 
the absence of any casualties in the veteran's unit during 
the period in question.  The Board consequently finds that 
the operational reports do not show or plausibly suggest that 
the veteran was exposed to combat at any point in Vietnam.

The Board also notes that while the veteran argues that he 
received a shrapnel wound during an enemy attack, his service 
medical records are silent for any such wound, and as he 
admits, he has never been issued the Purple Heart.

The Board finally notes that while service personnel records 
show that the veteran participated in "Sanctuary 
Counteroffensive," and "VN Counteroffensive Phase VII," 
mere participation in an operation is not sufficient to 
establish participation in combat.  See VAOPGCPREC 12-99.  
This is particularly true where, as here, unit histories do 
not suggest that his unit performed activities outside of 
their role in construction, or experienced any documented 
enemy activity.
  
In light of the above, the Board concludes that there is no 
evidence corroborating the veteran's contention that he was 
in combat.  Consequently, his lay statements alone are 
insufficient to establish the occurrence of an alleged 
stressor.  

The events the veteran contends caused PTSD include receiving 
enemy fire on a constant basis; receiving incoming mortar 
fire while with another unit in January 1970; witnessing 
destruction caused by a land mine while on convoy in February 
1970; involvement in a mortar attack in February 1970 where 
he killed two civilians; fighting enemy soldiers while 
returning from deer hunting in August 1970; and volunteering 
in November 1970 to remove land mines and booby traps.  As 
noted previously, his service personnel records do not show 
assignment to any unit (including on a temporary basis) other 
than the 589th Engineer Battalion.  There is otherwise no 
evidence on file corroborative of his claimed presence with 
another unit at the time of any enemy attack.  Moreover, his 
unit histories do not support his claim of exposure to an 
enemy attack by sniper fire, mortar or rocket attack, or 
ambush.  The CURR indicated that no casualties for his unit 
were reported for the period he was in Vietnam, and the CURR 
otherwise indicated that his claimed stressor events 
(including the convoy and land mine/booby trap duties), each 
of which were provided to the CURR along with the purported 
dates of occurrence, could not be verified.

In short, there is no evidence on file which tends to 
corroborate the veteran's account of his service stressors.  
The Board accordingly finds that the veteran has not 
satisfied the next element in establishing service connection 
for PTSD, namely credible supporting evidence that the 
claimed in-service stressor actually occurred.

The Board recognizes that several physicians have diagnosed 
the veteran with PTSD, and related the diagnosis to military 
service.  Notably, however, those diagnoses are based upon an 
unsubstantiated military history provided by the veteran (as 
discussed in detail above).  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993). 

As noted previously, service connection for PTSD requires, 
inter alia, credible evidence that a stressor supporting a 
diagnosis of PTSD occurred.  In this case, there is no such 
credible supporting evidence.  The veteran's claim for 
service connection for PTSD is therefore denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


